Case 3:17-cv-00183-CAB-BGS Document 852 Filed 01/28/21 PageID.40531 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
                      IN THE UNITED STATES DISTRICT COURT
10
                        SOUTHERN DISTRICT OF CALIFORNIA
11
     FINJAN LLC,                                Case No. 17-cv-0183 CAB (BGS)
12
                           Plaintiffs,
13                                              ORDER GRANTING IN PART THE
                                                PARTIES’ JOINT MOTION TO
14         v.
                                                AMEND CASE SCHEDULE
15 ESET, LLC and ESET SPOL. S.R.O.,
16                   Defendants.                [ECF 850]
17
18
19
20
21
     AND RELATED COUNTERCLAIMS
22
23
24         On January 13, 2021, the parties filed a Joint Motion seeking to extend fact
25   and expert discovery deadlines as to the ‘305 Patent. (ECF 850.) They seek to
26   extend fact discovery by 72 days, opening and rebuttal expert reports by
27   approximately three months, and the close of expert discovery by more than four
28


                                                       Case No. 17-cv-0183 CAB (BGS)
Case 3:17-cv-00183-CAB-BGS Document 852 Filed 01/28/21 PageID.40532 Page 2 of 2




 1   months. As a basis for these extensions, the declaration provided by Finjan’s
 2   counsel indicates that its expert is currently unable to work because the expert is
 3   suffering from illness caused by Covid-19. Additionally, the declaration provided
 4   indicates that the conditions related to Covid-19 in Slovakia have deteriorated
 5   significantly over the past several weeks and this impacts Eset’s witness’s ability to
 6   participate in this case.
 7            The parties’ Joint Motion and declaration provide good cause for some
 8   extension of these dates. However, the lengthy extensions requested are not
 9   justified. 1 The Court HEREBY GRANTS in part the Parties’ Joint Motion to
10   Amend the Scheduling Order as follows:
11                 Event                  Current Deadline          Amended Deadline
12       Close of fact discovery:     January 20, 2021             February 22, 2021
13       Opening expert reports:      February 8, 2021             March 25, 2021
14       Rebuttal expert reports:     February 26, 2021            April 12, 2021
15       Close of expert discovery:   March 12, 2021               April 30, 2021
16
17            IT IS SO ORDERED.
18
19   Dated: January 28, 2021
20
21
22
23   1
      This does not preclude the parties from seeking further extensions if circumstances
24   warrant. However, any future joint motions should provide more specificity as to
     what activities they are precluded from conducting based on Covid-19 or other
25
     circumstances and strictly comply with the undersigned’s Chambers Rules in
26   identifying what ‘305 discovery has been completed, what remains, and why the
     remaining discovery cannot be completed by the existing deadline. (Judge Skomal’s
27
     Chambers Rules III.C.)
28


                                                          Case No. 17-cv-0183 CAB (BGS)
